EXHIBIT 23.1 Report of Independent Registered Public Accounting Firm We have issued our report dated March 19, 2010, with respect to the consolidated final statements included in the Annual Report of WaferGen Bio-systems, Inc. on Form 10-K for the year ended December 31, 2009.We hereby consent to the incorporation by reference of said report in the Registration Statements of WaferGen Bio-systems, Inc. on Form SB-2 (File No. 333-146239), Forms S-1 (File Nos. 333-162470 and 333-165155), and Forms S-8 (File Nos. 333-152597 and 333-164558). /s/ Rowbotham and Company LLP San Francisco, California March 19, 2010
